Citation Nr: 0425392	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  04-05 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from May 1972 to 
November 1972, from December 1972 to September 1974, and from 
September 1990 to July 1991.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 rating decision, 
in which the RO granted service connection and assigned an 
initial 30 percent evaluation for a dysthymic disorder, 
effective March 2, 2001.  The veteran filed a notice of 
disagreement (NOD) with the December 2002 rating decision in 
July 2003, and a statement of the case (SOC) was issued in 
November 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2003.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge during a hearing in Washington, D.C.  
During the hearing, the veteran submitted additional medical 
records, along with a waiver of initial RO consideration of 
such evidence.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.800 (2003).  

As the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has recharacterized the issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

The Board's decision granting an initial 50 percent 
evaluation for a dysthymic disorder, from March 2, 2001, is 
set forth below.  The question of the veteran's entitlement 
to an evaluation in excess of 50 percent for a dysthymic 
disorder at any stage since the effective date of the grant 
of service connection is addressed in the remand following 
the decision; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDING OF FACT

The veteran's dsythymic disorder is manifested by depression, 
anxiety, decreased energy, sleep disturbance, flashbacks, 
social isolation, and difficulty in establishing and 
maintaining effective work and social relationships; overall, 
these symptoms suggest overall occupational and social 
impairment with reduced reliability and flexibility.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 50 percent evaluation for a dysthymic 
disorder, from March 2, 2001, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9433 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal to the extent decided herein 
(granting, on the evidence currently of record, an initial 
50 percent evaluation for a dysthymic disorder) have been 
accomplished.   

II.  Factual Background

A report of VA examination in April 2002 notes that the 
veteran worked full-time for the federal government in a 
computer-related field.  The veteran did not get along well 
with his coworkers, had a steady girlfriend, had little 
contact with his 28-year old daughter, had few friends or 
much of a social life.  The veteran reported that he had 
never recovered from the traumatic event of his wife leaving 
him while he was on active duty.  He reported suffering from 
depression and anxiety, and did not get along well with 
others.  Additionally, the veteran was noted as reporting 
suicidal and homicidal thoughts six months ago, but not 
currently.  Furthermore, the veteran was noted to have low 
self-esteem, low energy, and short-term memory loss.  The 
examiner noted that the veteran had moderate depression and 
moderate anxiety, and that he was obsessed with the details 
involving his divorce.  The examiner's impression was 
dysthymic disorder, with a Global Assessment of Functioning 
(GAF) score reported of 54.  

A July 2003 report from Leonardo Maguigad, M.D., notes the 
veteran's report of flashbacks at night associated with his 
daughter, problems at work getting along with people, and the 
tendency to isolate himself.  On clinical evaluation, the 
veteran presented with feelings of despondency and 
frustration about his daughter and not being able to see her.  
He described periods of mood swings where he would go into 
many changes of mood, being both irritable and depressed at 
various intervals.  He denied any suicidal or homicidal 
thoughts, delusions, or hallucinations, and long and short-
term memory were intact.  The veteran reported that at times 
he had difficulty with complex commands and complicated 
memory issues.  He was found to have very low insight and 
seemed to have difficulty in establishing work and social 
relationships.  Dr. Maguigad's diagnosis was chronic 
dysthymic disorder.  

An October 2003 report of VA examination notes the veteran's 
current symptoms of depression, decreased energy, and sleep 
disturbance.  He indicated that he felt okay on some days but 
terribly depressed on other days.  The veteran reported that 
he participated in group therapy but still experienced 
depressive symptoms.  In addition, the veteran reported that 
he had difficulty interacting with coworkers and that his 
psychiatric symptoms were making it difficult for him to 
fulfill the demands of his job.  Clinical evaluation revealed 
that the veteran was neatly and casually groomed.  He 
maintained appropriate eye contact throughout the interview, 
his speech was normal tone, and he was oriented to person, 
time, and place.  He reported experiencing short-term memory 
problems.  The veteran denied any impairment in thought 
processes, and also denied any delusions or hallucinations.  
He denied current suicidal ideation, but indicated that he 
used to think seriously about it in the past.  He denied 
experiencing panic attacks.  The examiner diagnosed dysthymic 
disorder and assigned a GAF score of 56.  The examiner also 
noted that the veteran continued to experience significant 
depressive symptoms that appeared  to be interfering with his 
ability to perform his duties on the job.  

An undated statement from a VA staff psychiatrist, received 
by the RO in May 2004, notes that the veteran was receiving 
ongoing treatment for his dysthymic disorder.  The 
psychiatrist noted that the veteran's symptoms have been 
quite significant on a chronic basis, and that these have had 
a significant adverse impact on his career and his social 
functioning.  The veteran was described as isolated with few 
interactions with people either at the workplace or outside 
of it.  

A May 2004 statement from Dr. Maguigad notes that the veteran 
continues to have some anxiety about people around him and he 
seemed to think that people avoided him for no apparent 
reason.  He continued to have mood swings in social, and also 
in the work, environment.  The veteran also continues to have 
low self-esteem, some helplessness and hopelessness about his 
life, fatigue and loss of energy, and sleep difficulty with 
low concentration.  

During his hearing in May 2004, the veteran testified that he 
wants to get out and get involved in certain things but 
doesn't have the strength or motivation to do so.  The 
veteran also stated that he hasn't missed a great deal of 
work due to his dysthymic disability, but that he does not 
get along with his coworkers.  He also indicated that he does 
not socialize with people outside of work, other than a 
friend who stops by to see him once a month.  

III.  Analysis

The veteran contends that his service-connected dysthymic 
disorder is more severe than the current rating assigned, 
following the initial grant of service connection in the 
rating action on appeal indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of whether "staged rating" is appropriate is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's dysthymic disorder is rated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9433.  Under that code, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9433.
  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

Considering the evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt, 
the Board finds that, since the effective date of the grant 
of service connection, the overall severity of the veteran's 
psychiatric impairment has been consistent with the criteria 
for the 50 percent rating-that is, his symptoms are 
indicative of occupational and social impairment with reduced 
reliability and productivity.  

The veteran has consistently complained of symptoms of 
depression, anxiety, decreased energy, sleep disturbance, 
flashbacks, and socially isolating from others.  The VA 
examiner in April 2002 noted that the veteran had moderate 
anxiety and depression.  This was supported by the GAF score 
reported at that time, 54.  The July 2003 evaluation from Dr. 
Maguigad reflected his report that the veteran was 
despondent, had mood swings and very low insight, and had had 
previous suicidal thoughts.  The VA examiner in October 2003 
noted that the veteran continued to experience significant 
depressive symptoms that appeared to interfere with his 
ability to perform his duties on the job.  This assessment 
was supported by the veteran's treating VA psychiatrist, who 
described the veteran as having "quite significant" 
dysthymic symptoms, and that these impacted on his career and 
social functioning.  

The Board thus finds that since the March 2, 2001 date of the 
grant of service connection for dysthymic disorder, the 
veteran's impairment and overall symptoms suggest 
occupational and social impairment with reduced reliability 
and productivity.    

The Board notes that the GAFs assigned during this time frame 
are consistent with a 50 percent rating for psychiatric 
disability.  As noted above, the April 2002 examiner assessed 
the veteran's dysthymic disorder as "moderate", and 
assigned a GAF of 54.  The examiner in October 2003 assigned 
a GAF score of 56.  Both scores are indicative (per the  4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), of 
moderate symptoms (i.e., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers); these symptoms 
are suggestive of disability contemplated by the initial 30 
percent rating the RO assigned in this case.  However, the 
Board points out that a GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a).  As indicated above, in 
this case, the actual symptoms reported and/or shown are 
suggestive of the level of impairment contemplated in the 
next higher, 50 percent, evaluation for psychiatric 
disability.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor on the questions of 
both the severity of the veteran's psychiatric disability, 
and the date of the upon which the veteran became so 
impaired, the Board finds that, since the March 2, 2001, 
effective date of the grant of service connection, the 
veteran's dysthymic disorder has met the criteria for an 
initial 50 percent evaluation.  


ORDER

An initial 50 percent evaluation for service-connected 
dysthymic disorder, from March 2, 2001, is granted.


REMAND

Although the Board has awarded an initial 50 percent rating 
herein, the veteran has not specifically limited his appeal 
to a request for an initial 50 percent evaluation.  As a 
higher evaluation is available for this disability, and the 
veteran is presumed to seek the maximum available benefit, a 
claim for a higher rating remains viable on appeal.  See 
Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Board also finds that specific development of 
the claim for higher evaluation is warranted.  

During his May 2004 hearing, the veteran testified that he 
was being treated at the VA Medical Center (VAMC) in 
Washington, D.C.  A VA treating psychiatrist from the VAMC 
Washington has also noted that the veteran is receiving 
ongoing treatment at that facility's Mental Health Clinic.  
It is thus imperative that the RO obtain and associate with 
the claims file all outstanding VA medical records from the 
VAMC Washington.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Washington VAMC since the date of claim in March 2001, 
following the procedures prescribed in 38 C.F.R. 
§ 3.159(c)(2) (2003) as regards requesting records from 
Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  


Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:


1.  The RO should obtain from the 
Washington VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's dysthymic disorder since 
March 2001.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record, to include records 
from Dr. Maguigad.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should address whether an evaluation 
for a dysthymic disorder in excess of 50 
percent is warranted at any stage since 
the effective date of the grant of 
service connection.  The RO must 
specifically document its consideration 
of "staged rating," pursuant to the 
Fenderson decision (cited to above).  

7.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



